PRATT, J.
This is an appeal by the plaintiff from a judgment at special term sustaining the right of the defendant to change its terminus and grade so as to connect with an elevated railroad. To do this it is necessary to cross at very nearly right angles two streets. From a careful examination of the case it appears that the conclusions of law are amply sustained by the evidence, and the opinion rendered at the special term covers every material point raised in the case, and we think the judgment may well be affirmed upon it. I may add, however, that the case seems to be devoid of all merit in equity, as the plaintiff shows no irreparable injury which she can suffer, and in my judgment has no standing in court to oppose the proposed improvement. First, it is to be noticed that no encroachment is threatened upon any land or easement of the plaintiff, but the same is.to be built upon the private property of the defendant; and the plaintiff does not even abut upon the streets to be crossed by defendant near the point where such crossing is to be made. It is claimed that an act of the legislature forbids the building of a railroad in one of the streets to be crossed, but what private citizen can champion the cause except one who is interested in having the law enforced? It is common knowledge, too plain to require proof or to be disputed, that the proposed connection will greatly add to the public convenience, and that it falls within the settled rule of policy of the state to permit railroads to connect for the convenience of the traveling public. The case is fully discussed by the opinion below, and renders any further discussion unnecessary.
Judgment affirmed, with costs.